Citation Nr: 0509045	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  99-01 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for unspecified 
disabilities claimed as due to exposure to gas, Agent Orange, 
radiation, drug experimentation and human experimentation.  

2.  Service connection for claimed arthritis of the cervical 
spine and shoulders.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertensive 
cardiovascular disease.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
radiation colitis.  

(The issues of entitlement to service connection for various 
disabilities; entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
prior to August 12, 1993; and reimbursement for private 
medical expenses, are the subjects of separate decisions of 
the Board.)  



REPRESENTATION

Appellant represented by:	Robert B. Haemer, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to March 
1961 and from April 1961 to August 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the RO.  

When the veteran's claims were before the Board in April 
2003, they were denied.  The veteran continued his appeal to 
the Court of Appeals for Veterans Claims.  

In June 2004, the Court granted a Joint Motion by the parties 
to remand the appeal, vacating the Board's decision, and 
remanding for additional proceedings.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  





REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The June 2004 Joint Motion indicated that remand was 
necessary because VA had not provided adequate reasons and 
bases in its denial of the veteran's claim of service 
connection for unspecified disabilities due to various 
claimed exposures.  

With regard to the remaining claims, the Joint Motion noted 
that remand was required because VA failed to comply with the 
duty to assist as required by VCAA.  

In this regard the Board observes that the possibility exists 
that there are outstanding outpatient records may contain 
evidence pertaining to the veteran's claims.  Specifically, 
the evidence reflects the veteran's statement that he has 
received medical care at the VA Medical Center in Richmond, 
Virginia for a number of years.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination to determine 
the nature and likely etiology of the 
veteran's claimed arthritis of the 
cervical spine and shoulders; and any 
disability related to exposure to gas, 
mustard gas, tear gas, Agent Orange, 
radiation, drug experimentation, or human 
experimentation.  The veteran should be 
properly notified of the time, date and 
location of the examinations.  The claims 
folders, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  The veteran 
should be properly notified of the time, 
date and location of the examinations.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  The 
veteran should be requested to 
specifically identify the disabilities he 
believes are due to various exposures in 
service.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to the following:  

a.  Is it at least as likely as not 
that the veteran has any disability 
as a result of exposure to gas 
chamber, mustard gas, tear gas, 
Agent Orange, radiation, drug 
experimentation or human 
experimentation.  The complete 
rationale for all opinions expressed 
should also be provided.  

b.  Is it at least as likely as not 
that any current diagnosed arthritis 
of the cervical spine and shoulders 
had its onset during or was 
otherwise caused by the veteran's 
period of active service.  If the 
veteran does not suffer from a skin 
disorder or left hand scar, that 
fact should be specifically 
indicated in the examination report.  
The complete rationale for all 
opinions expressed should also be 
provided.  

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specifically, if 
the RO determines that the veteran's 
claims for hypertensive cardiovascular 
disease or radiation colitis should be 
reopened and the evidence is sufficient, 
appropriate examinations should be 
carried out for those claimed 
disabilities.

5.  Following completion of all possible 
development as set out above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


